Appeal from an amended order of the Family Court, Oneida County (Joan E. Shkane, J.), entered August 13, 2012 in a proceeding pursuant to Family Court Act article 6. The amended order granted the parties joint legal custody of the subject child, with petitioner having primary physical custody.
It is hereby ordered that said appeal from the amended order insofar as it concerns the best interests of the child is unanimously dismissed and the amended order is affirmed without costs.
Same memorandum as in Matter of Braun v Decicco (117 AD3d 1453 [2014]).
Present — Scudder, RJ., Peradotto, Carni, Lindley and Valentino, JJ.